Case: 18-20744     Document: 00516479606            Page: 1   Date Filed: 09/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 21, 2022
                                  No. 18-20744                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Oscar Guadalupe Gutierrez-Virrueta,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:17-CR-638


   Before Richman, Chief Judge, and Davis and Dennis, Circuit Judges.
   Per Curiam:*
          In 2018, Oscar Guadalupe Gutierrez-Virrueta pleaded guilty to illegal
   reentry. The district court sentenced him to 23 months of imprisonment,
   followed by three years of supervised release.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-20744     Document: 00516479606          Page: 2   Date Filed: 09/21/2022




                                   No. 18-20744


         Gutierrez-Virrueta served his sentence and was released on July 3,
   2019. No further action was taken in terms of revocation/modification of
   supervised release.
         The only issue defendant raised in this appeal was a challenge to a
   supervised release condition. Because the term of supervised release has
   been completed, no relief can be granted, and the appeal is therefore moot.
         APPEAL DISMISSED AS MOOT.




                                        2